


110 HR 4053 IH: Mental Health Improvements Act

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4053
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Ms. Berkley (for
			 herself, Ms. Corrine Brown of Florida,
			 Mr. Delahunt,
			 Mr. Filner,
			 Ms. Watson,
			 Mrs. Napolitano,
			 Mr. Faleomavaega,
			 Mr. Hall of New York,
			 Mr. Hare, Mr. Baca, Mr.
			 McNerney, and Mr. Kagen)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To improve the treatment and services provided by the
		  Department of Veterans Affairs to veterans with post-traumatic stress disorder
		  and substance use disorders, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Mental Health Improvements Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Substance use disorders and mental health
				care
					Sec. 101. Findings on substance use disorders and mental
				health.
					Sec. 102. Expansion of substance use disorder treatment
				services at Department of Veterans Affairs Medical Centers.
					Sec. 103. Care for veterans with mental health and substance
				use disorders by clinician teams.
					Sec. 104. Program for enhanced treatment of substance use
				disorders and post-traumatic stress disorder in veterans.
					Sec. 105. National centers of excellence on post-traumatic
				stress disorder and substance use disorders.
					Sec. 106. Report on residential mental health care facilities
				of the Veterans Health Administration.
					Sec. 107. Tribute to Justin Bailey.
					TITLE II—Mental health accessibility enhancements
					Sec. 201. Pilot program on peer outreach and support for
				veterans and use of community mental health centers and Indian Health Service
				facilities.
					TITLE III—Research
					Sec. 301. Research program on comorbid post-traumatic stress
				disorder and substance use disorders.
					Sec. 302. Extension of authorization for Special Committee on
				Post-Traumatic Stress Disorder.
					TITLE IV—Assistance for families of veterans
					Sec. 401. Clarification of authority of Secretary of Veterans
				Affairs to provide mental health services to families of veterans.
					Sec. 402. Pilot program on provision of readjustment and
				transition assistance to veterans and their families in cooperation with Vet
				Centers.
				
			ISubstance use
			 disorders and mental health care
			101.Findings on
			 substance use disorders and mental healthCongress makes the following
			 findings:
				(1)More than 1,500,000
			 members of the Armed Forces have been deployed in Operation Iraqi Freedom and
			 Operation Enduring Freedom. The 2005 Department of Defense Survey of Health
			 Related Behaviors Among Active Duty Personnel reports that 23 percent of
			 members of the Armed Forces on active duty acknowledge a significant problem
			 with alcohol use, with similar rates of acknowledged problems with alcohol use
			 among members of the National Guard.
				(2)The effects of
			 substance abuse are wide ranging, including significantly increased risk of
			 suicide, exacerbation of mental and physical health disorders, breakdown of
			 family support, and increased risk of unemployment and homelessness.
				(3)While veterans
			 suffering from mental health conditions, chronic physical illness, and
			 polytrauma may be at increased risk for development of a substance use
			 disorder, treatment for these veterans is complicated by the need to address
			 adequately the physical and mental symptoms associated with these conditions
			 through appropriate medical intervention.
				(4)While the Veterans
			 Health Administration has dramatically increased health services for veterans
			 from 1996 through 2006, the number of veterans receiving specialized substance
			 abuse treatment services decreased 18 percent during that time. No comparable
			 decrease in the national rate of substance abuse has been observed during that
			 time.
				(5)While some
			 facilities of the Veterans Health Administration provide exemplary substance
			 use disorder treatment services, the availability of such treatment services
			 throughout the health care system of the Veterans Health Administration is
			 inconsistent.
				(6)According to the
			 Government Accountability Office, the Department of Veterans Affairs
			 significantly reduced its substance use disorder treatment and rehabilitation
			 services between 1996 and 2006, and has made little progress since in restoring
			 these services to their pre-1996 levels.
				102.Expansion of
			 substance use disorder treatment services at Department of Veterans Affairs
			 Medical Centers
				(a)Provision of
			 substance use disorder treatment servicesThe Secretary of
			 Veterans Affairs shall ensure the provision, at each Department of Veterans
			 Affairs medical center and community based outpatient clinic, of the following
			 services and treatments with respect to substance use disorder for
			 veterans:
					(1)Short term
			 motivational counseling services.
					(2)Intensive
			 outpatient care services.
					(3)Relapse prevention
			 services.
					(4)Ongoing aftercare
			 and outpatient counseling services.
					(5)Opiate
			 substitution therapy services.
					(6)Pharmacological
			 treatments aimed at reducing craving for drugs and alcohol.
					(7)Detoxification and
			 stabilization services.
					(8)Such other
			 services as the Secretary considers appropriate.
					(b)Exemptions
					(1)In
			 generalThe Secretary may exempt an individual medical center or
			 community based outpatient clinic from providing all of the services otherwise
			 required by subsection (a).
					(2)Annual
			 reportEach year, the Secretary shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report setting forth the exemptions made under
			 paragraph (1) as of the date of the report and the reasons therefor.
					103.Care for
			 veterans with mental health and substance use disorders by clinician
			 teams
				(a)In
			 generalIn the event the
			 Secretary of Veterans Affairs provides a veteran inpatient or outpatient care
			 for a substance use disorder and a comorbid mental health disorder, the
			 Secretary shall ensure that treatment for such disorders is provided
			 concurrently by a team of clinicians with appropriate expertise.
				(b)Team of
			 clinicians with appropriate expertise definedIn this section,
			 the term team of clinicians with appropriate expertise means a
			 team consisting of the following:
					(1)Clinicians and
			 health professionals with expertise in treatment of substance use disorders and
			 mental health disorders.
					(2)Such other
			 professionals as the Secretary considers appropriate for the provision of
			 treatment to veterans for substance use and mental health disorders.
					104.Program for
			 enhanced treatment of substance use disorders and post-traumatic stress
			 disorder in veterans
				(a)In
			 generalThe Secretary of Veterans Affairs shall carry out a
			 program for the purpose of enhancing the care and treatment for veterans with
			 substance use disorders and post-traumatic stress disorder (PTSD).
				(b)Allocation of
			 fundsThe Secretary of Veterans Affairs shall carry out the
			 program through a competitive allocation of funds to facilities of the
			 Department of Veterans Affairs for the provision of care and treatment to
			 veterans described in subsection (a).
				(c)ApplicationA
			 facility of the Department, including a medical center, a community based
			 outpatient clinic, or a readjustment counseling center, seeking an allocation
			 of funds under this section shall submit to the Secretary an application
			 therefor in such form and in such manner as the Secretary considers
			 appropriate.
				(d)Use of allocated
			 fundsEach Department facility receiving an allocation of funds
			 under this section shall use such funds for the purpose described in subsection
			 (a), including the establishment or improvement of the following:
					(1)Programs that
			 treat veterans with post-traumatic stress disorder and a substance use disorder
			 through a systematic integration of treatment for such disorders.
					(2)Programs that
			 treat veterans with substance use disorders through the development of
			 substance use disorder intervention strategies, including strategies developed
			 in collaboration with the families of veterans.
					(3)Peer outreach
			 programs that—
						(A)re-engage veterans
			 of Operation Iraqi Freedom and Operation Enduring Freedom who miss multiple
			 appointments for treatment of post-traumatic stress disorder or a substance use
			 disorder; and
						(B)are
			 conducted—
							(i)through
			 readjustment counseling centers;
							(ii)in
			 tandem with efforts of community-based outpatient clinics and post-traumatic
			 stress disorder and substance use disorder treatment teams based in Department
			 of Veterans Affairs medical centers; and
							(iii)with appropriate
			 regard for patient privacy.
							(4)Collaboration
			 between urgent care clinicians at Department of Veterans Affairs medical
			 centers and substance use disorder and post-traumatic stress disorder treatment
			 professionals to ensure expedited referral of veterans who are diagnosed with
			 post-traumatic stress disorder or a substance use disorder.
					(5)Programs of
			 treatment or services for veterans with substance use disorders and
			 post-traumatic stress disorder that utilize innovative and flexible scheduling
			 of treatment and services by emphasizing scheduling of group meetings or
			 appointments in the evening and on weekends.
					(6)Evidence-based
			 treatment of post-traumatic stress disorder and substance use disorders.
					(e)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives a report setting
			 forth the programs and facilities for which funds have been allocated under
			 this section as of the date of the report.
				(f)Funding
					(1)In
			 generalIn carrying out the program described in this section,
			 the Secretary shall allocate for each of fiscal years 2008, 2009, and 2010,
			 from funds available to the Department for medical care in such fiscal year, an
			 amount equal to not less than $50,000,000 to carry out the program.
					(2)Minimum
			 fundingIn allocating amounts under paragraph (1), the Secretary
			 shall ensure that, after funds are allocated under this section for a fiscal
			 year, the total expenditure for programs of the Department relating to the
			 treatment of post-traumatic stress disorder and substance use disorders is not
			 less than $50,000,000 in excess of the baseline amount in that fiscal
			 year.
					(3)BaselineFor
			 purposes of paragraph (2), the baseline amount is the amount of the total
			 expenditures on programs of the Department relating to the treatment of
			 post-traumatic stress disorder and substance use disorders for the most recent
			 fiscal year for which final expenditure amounts are known (except for amounts
			 made available to carry out this section), adjusted to reflect any subsequent
			 increase in applicable costs to deliver such programs.
					105.National centers
			 of excellence on post-traumatic stress disorder and substance use
			 disorders
				(a)In
			 generalSubchapter II of chapter 73 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						7330A.National
				centers of excellence on post-traumatic stress disorder and substance use
				disorders
							(a)Establishment of
				Centers(1)The Secretary shall
				establish not less than six national centers of excellence on post-traumatic
				stress disorder and substance use disorders.
								(2)The purpose of the centers
				established under this section is to serve as Department facilities that
				provide comprehensive inpatient treatment and recovery services for veterans
				newly diagnosed with both post-traumatic stress disorder and a substance use
				disorder.
								(b)LocationEach
				center established in accordance with subsection (a) shall be located at a
				medical center of the Department that—
								(1)provides inpatient
				care;
								(2)is geographically
				situated in an area with a high number of veterans that have been diagnosed
				with both post-traumatic stress disorder and substance use disorder; and
								(3)is capable of
				treating post-traumatic stress disorder and substance use disorders.
								(c)Process of
				referral and transition to step down diagnosis rehabilitation treatment
				programsThe Secretary shall establish a process to refer and aid
				the transition of veterans from the national centers of excellence on
				post-traumatic stress disorder and substance use disorders established pursuant
				to subsection (a) to programs that provide step down rehabilitation treatment
				for individuals with post-traumatic stress disorder and substance use
				disorders.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7330 the
			 following new item:
					
						
							7330A. National centers of excellence on
				post-traumatic stress disorder and substance use
				disorders.
						
						.
				106.Report on
			 residential mental health care facilities of the Veterans Health
			 Administration
				(a)In
			 generalNot later than six
			 months after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall, acting through the Office of the Medical Inspector of the
			 Department of Veterans Affairs—
					(1)conduct a review of all residential mental
			 health care facilities, including domiciliary facilities, of the Veterans
			 Health Administration; and
					(2)submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the review.
					(b)ElementsThe
			 report required by subsection (a)(2) shall include the following:
					(1)A
			 description of the availability of care in residential mental health care
			 facilities in each Veterans Integrated Service Network (VISN).
					(2)An assessment of
			 the supervision and support provided in the residential mental health care
			 facilities of the Veterans Health Administration.
					(3)The ratio of staff
			 members at each residential mental health care facility to patients at such
			 facility.
					(4)An assessment of
			 the appropriateness of rules and procedures for the prescription and
			 administration of medications to patients in such residential mental health
			 care facilities.
					(5)A
			 description of the protocols at each residential mental health care facility
			 for handling missed appointments.
					(6)Any
			 recommendations the Secretary considers appropriate for improvements to such
			 residential mental health care facilities and the care provided in such
			 facilities.
					107.Tribute to
			 Justin BaileyThis title is
			 enacted in tribute to Justin Bailey, who, after returning to the United States
			 from service as a member of the Armed Forces in Operation Iraqi Freedom, died
			 in a domiciliary facility of the Department of Veterans Affairs while receiving
			 care for post-traumatic stress disorder and a substance use disorder.
			IIMental health
			 accessibility enhancements
			201.Pilot program
			 on peer outreach and support for veterans and use of community mental health
			 centers and Indian Health Service facilities
				(a)Pilot program
			 requiredCommencing not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasability and advisability of providing to
			 veterans of Operation Iraqi Freedom and Operation Enduring Freedom, and, in
			 particular, veterans who served in such operations as a member of the National
			 Guard or Reserve, the following:
					(1)Peer outreach
			 services.
					(2)Peer support
			 services.
					(3)Readjustment
			 counseling services described in section 1712A of title 38, United States
			 Code.
					(4)Other Mental
			 health services.
					(b)Provision of
			 certain servicesIn providing services described in paragraphs
			 (3) and (4) of subsection (a) under the pilot program to veterans who reside in
			 rural areas and do not have adequate access through the Department of Veterans
			 Affairs to the services described in such paragraphs, the Secretary shall,
			 acting through the Office of Rural Health, provide such services as
			 follows:
					(1)Through community
			 health centers under contracts or other agreements for the provision of such
			 services that are entered into for purposes of the pilot program.
					(2)Through the Indian
			 Health Service pursuant to a memorandum of understanding entered into by the
			 Secretary of Veterans Affairs and the Secretary of Health and Human Services
			 for purposes of the pilot program.
					(c)DurationThe
			 pilot program shall be carried out during the three-year period beginning on
			 the date of the commencement of the pilot program.
				(d)Program
			 locations
					(1)In
			 generalThe pilot program shall be carried out in at least two
			 Veterans Integrated Service Networks (VISN) selected by the Secretary for
			 purposes of the pilot program.
					(2)Rural geographic
			 locationsAt least two of the locations selected shall be in
			 rural geographic locations that lack access to comprehensive mental health
			 services through the Department of Veterans Affairs.
					(e)Participation in
			 programEach community mental health center or facility of the
			 Indian Health Service participating in the pilot program under subsection (b)
			 shall—
					(1)provide the
			 services described in paragraphs (3) and (4) of subsection (a) to eligible
			 veterans, including, to the extent practicable, through the utilization of
			 telehealth services for the provision of such services;
					(2)utilize best
			 practices and technologies; and
					(3)meet such other
			 requirements as the Secretary shall require.
					(f)Compliance with
			 Department protocolsEach community mental health center or
			 facility of the Indian Health Service participating in the pilot program under
			 subsection (b) shall comply with applicable protocols of the Department before
			 incurring any liability on behalf of the Department for the provision of
			 services as part of the pilot program.
				(g)Provision of
			 clinical informationEach community mental health center or
			 facility of the Indian Health Service participating in the pilot program under
			 subsection (b) shall provide the Secretary with such clinical information on
			 each veteran for whom such health center or facility provides mental health
			 services under the pilot program as the Secretary shall require.
				(h)Training
					(1)Training of
			 veteransAs part of the pilot program, the Secretary shall carry
			 out a national program of training for veterans described in subsection (a) to
			 provide the services described in paragraphs (1) and (2) of such
			 subsection.
					(2)Training of
			 clinicians
						(A)In
			 generalThe Secretary shall conduct a training program for
			 clinicians of community mental health centers or Indian Health Service
			 facilities participating in the pilot program under subsection (b) to ensure
			 that such clinicians can provide the services described in paragraphs (3) and
			 (4) of subsection (a) in a manner that accounts for factors that are unique to
			 the experiences of veterans who served on active duty in Operation Iraqi
			 Freedom or Operation Enduring Freedom (including their combat and military
			 training experiences).
						(B)Participation in
			 trainingEach community mental health center or facility of the
			 Indian Health Service participating in the pilot program under subsection (b)
			 shall participate in the training program conducted pursuant to subparagraph
			 (A).
						(i)Annual
			 reportsEach community mental health center or facility of the
			 Indian Health Service participating in the pilot program under subsection (b)
			 shall submit to the Secretary on an annual basis a report containing, with
			 respect to the provision of services under subsection (b) and for the last full
			 calendar year ending before the submission of such report—
					(1)the number
			 of—
						(A)veterans served;
			 and
						(B)courses of
			 treatment provided; and
						(2)demographic
			 information for such services, diagnoses, and courses of treatment.
					(j)DefinitionsIn
			 this section:
					(1)The term
			 community mental health center has the meaning given such term in
			 section 410.2 of title 42, Code of Federal Regulations (as in effect on the day
			 before the date of the enactment of this Act).
					(2)The term
			 eligible veteran means a veteran in need of mental health services
			 who—
						(A)is enrolled in the
			 Department of Veterans Affairs health care system; and
						(B)has received a
			 referral from a health professional of the Veterans Health Administration to a
			 community mental health center or to a facility of the Indian Health Service
			 for purposes of the pilot program.
						(3)The term
			 Indian Health Service means the organization established by
			 section 601(a) of the Indian Health Care Improvement Act (25 U.S.C.
			 1661(a)).
					(k)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out the provisions of this section.
				IIIResearch
			301.Research
			 program on comorbid post-traumatic stress disorder and substance use
			 disorders
				(a)Program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 program of research into comorbid post-traumatic stress disorder (PTSD) and
			 substance use disorder.
				(b)Discharge
			 through National Center for Posttraumatic Stress DisorderThe
			 research program required by subsection (a) shall be carried out and overseen
			 by the National Center for Posttraumatic Stress Disorder. In carrying out the
			 program, the Center shall—
					(1)develop protocols
			 and goals with respect to research under the program; and
					(2)coordinate
			 research, data collection, and data dissemination under the program.
					(c)ResearchThe
			 program of research required by subsection (a) shall address the
			 following:
					(1)Comorbid
			 post-traumatic stress disorder and substance use disorder.
					(2)The systematic
			 integration of treatment for post-traumatic stress disorder with treatment for
			 substance use disorder.
					(3)The
			 development of protocols to evaluate care of veterans with comorbid
			 post-traumatic stress disorder and substance use disorder and to facilitate
			 cumulative clinical progress of such veterans over time.
					(d)Funding
					(1)Authorization of
			 appropriationsThere is authorized to be appropriated for the
			 Department of Veterans Affairs for each of fiscal years 2008 through 2011,
			 $2,000,000 to carry out this section.
					(2)AvailabilityAmounts
			 authorized to be appropriated by paragraph (1) shall be made available to the
			 National Center on Posttraumatic Stress Disorder for the purpose specified in
			 that paragraph.
					(3)Supplement not
			 supplantAny amount made available to the National Center on
			 Posttraumatic Stress Disorder for a fiscal year under paragraph (2) is in
			 addition to any other amounts made available to the National Center on
			 Posttraumatic Stress Disorder for such year under any other provision of
			 law.
					302.Extension of
			 authorization for Special Committee on Post-Traumatic Stress
			 DisorderSection 110(e)(2) of
			 the Veterans' Health Care Act of 1984 (38 U.S.C. 1712A note) is amended by
			 striking through 2008 and inserting through
			 2012.
			IVAssistance for
			 families of veterans
			401.Clarification
			 of authority of Secretary of Veterans Affairs to provide mental health services
			 to families of veterans
				(a)In
			 generalSection 1701(5)(B) of
			 title 38, United States Code, is amended—
					(1)by inserting marriage and family
			 counseling, after professional counseling,; and
					(2)by striking
			 as may be essential to and inserting as the Secretary
			 considers appropriate for.
					(b)LocationParagraph
			 (5) of section 1701 of title 38, United States Code, shall not be construed to
			 prevent the Secretary of Veterans Affairs from providing services described in
			 subparagraph (B) of such paragraph to individuals described in such
			 subparagraph in Readjustment Counseling Centers, Department of Veterans Affairs
			 medical centers, community-based outpatient clinics, or in such other
			 facilities of the Department of Veterans Affairs as the Secretary considers
			 necessary.
				402.Pilot program on
			 provision of readjustment and transition assistance to veterans and their
			 families in cooperation with Vet Centers
				(a)Pilot
			 programThe Secretary of
			 Veterans Affairs shall carry out, through a non-Department of Veterans Affairs
			 entity, a pilot program to assess the feasability and advisability of providing
			 readjustment and transition assistance described in subsection (b) to veterans
			 and their families in cooperation with centers under section 1712A of title 38,
			 United States Code (commonly referred to as Vet Centers).
				(b)Readjustment and
			 transition assistanceReadjustment and transition assistance
			 described in this subsection is assistance as follows:
					(1)Readjustment and
			 transition assistance that is preemptive, proactive, and
			 principle-centered.
					(2)Assistance and
			 training for veterans and their families in coping with the challenges
			 associated with making the transition from military to civilian life.
					(c)Non-Department
			 of Veterans Affairs entity
					(1)In
			 generalThe Secretary shall carry out the pilot program through
			 any for-profit or non-profit organization selected by the Secretary for
			 purposes of the pilot program that has demonstrated expertise and experience in
			 the provision of assistance and training described in subsection (b).
					(2)Contract or
			 agreementThe Secretary shall carry out the pilot program through
			 a non-Department entity described in paragraph (1) pursuant to a contract or
			 other agreement entered into by the Secretary and the entity for purposes of
			 the pilot program.
					(d)Duration of
			 pilot programThe pilot program shall be carried out during the
			 three-year period beginning on the date of the enactment of this Act, and may
			 be carried out for additional one-year periods thereafter.
				(e)Location of
			 pilot program
					(1)In
			 generalThe Secretary of Veterans Affairs shall provide
			 assistance under the pilot program in cooperation with 10 centers described in
			 subsection (a) designated by the Secretary for purposes of the pilot
			 program.
					(2)DesignationsIn
			 designating centers described in subsection (a) for purposes of the pilot
			 program, the Secretary shall designate centers so as to provide a balanced
			 geographical representation of such centers throughout the United States,
			 including the District of Columbia, the Commonwealth of Puerto Rico, tribal
			 lands, and other territories and possessions of the United States.
					(f)Participation of
			 centersA center described in subsection (a) that is designated
			 under subsection (e) for participation in the pilot program shall participate
			 in the pilot program by promoting awareness of the assistance and training
			 available to veterans and their families through—
					(1)the facilities and
			 other resources of such center;
					(2)the non-Department
			 of Veterans Affairs entity selected pursuant to subsection (c); and
					(3)other appropriate
			 mechanisms.
					(g)Additional
			 supportIn carrying out the pilot program, the Secretary of
			 Veterans Affairs may enter into contracts or other agreements, in addition to
			 the contract or agreement described in subsection (c), with such other
			 non-Department of Veterans Affairs entities meeting the requirements of
			 subsection (c) as the Secretary considers appropriate for purposes of the pilot
			 program.
				(h)Report on pilot
			 program
					(1)Report
			 requiredNot later than six months after the date of the
			 conclusion of the pilot program, the Secretary shall submit to the
			 congressional veterans affairs committees a report on the pilot program.
					(2)ElementsEach
			 report under paragraph (1) shall include the following:
						(A)A description of
			 the activities under the pilot program as of the date of such report, including
			 the number of veterans and families provided assistance under the pilot program
			 and the scope and nature of the assistance so provided.
						(B)A current
			 assessment of the effectiveness of the pilot program.
						(C)Any recommendations
			 that the Secretary considers appropriate for the extension or expansion of the
			 pilot program.
						(3)Congressional
			 veterans affairs committees definedIn this subsection, the term
			 congressional veterans affairs committees means—
						(A)the Committees on
			 Veterans' Affairs and Appropriations of the Senate; and
						(B)the Committees on
			 Veterans' Affairs and Appropriations of the House of Representatives.
						(i)Authorization of
			 appropriations
					(1)In
			 generalThere is authorized to be appropriated for the Department
			 of Veterans Affairs for each of fiscal years 2008 through 2010 $1,000,000 to
			 carry out this section.
					(2)AvailabilityAmounts
			 authorized to be appropriated by paragraph (1) shall remain available until
			 expended.
					
